 1   SOMMERS SCHWARTZ P.C.
     Jason J. Thompson (Pro Hoc Vice)
 2   JThompson@sommerspc.com
     One Towne Square, 17th Floor
 3   Southfield, MI 48076
     Phone: (248) 785-3797
 4   Fax: (248) 436-8453
 5   Attorneys for Plaintiffs
     and the Classes
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHAYLA CLAY, ERICA                  Case No: 3:15-cv-00165-L-DHB
     EHRLICHMAN, and LOGAN
12   REICHERT and CHRIS ROMAN,
     individually and on behalf          DECLARATION OF JASON J.
13   of all others similarly situated,   THOMPSON IN SUPPORT OF
                                         PLAINTIFFS’ MOTION FOR
14                       Plaintiffs,     PRELIMINARY APPROVAL OF
     v.                                  CLASS ACTION SETTLEMENT
15
     CYTOSPORT, INC., a California       Hearing date:       June 10, 2019
16   corporation,                        Time:               10:30 am
                                         Judge:              Hon. M. James Lorenz
17                       Defendant.
                                          [No Oral Argument Unless Ordered by the
18                                                       Court]
19
20
21
22
23
24
25
26
27
28

                                                         CASE NO. 3-15-CV-00165-L-DHB
 1                      DECLARATION OF JASON J. THOMPSON
 2   In accordance with 28 U.S.C. § 1746, I, Jason J. Thompson, first being duly sworn,
 3   deposes and states as follows:
 4         1.      I have been involved in this case from the beginning and I have personal
 5   knowledge of the events and facts described herein. I am over the age of 21, and could,
 6   if called to testify, attest to the events and facts described below.
 7         2.      This Declaration is filed to support Plaintiffs’ Motion for Preliminary
 8   Approval of Settlement and representations and facts submitted to the Court as to: the
 9   complexities of this litigation and the events leading up to the settlement; the
10   difficulties and risks that this case entailed; the benefits of the settlement; that the
11   Settlement Agreement and Exhibits are fair, reasonable, and adequate to the class and
12   should be approved under Rule 23; that the form of the notice of settlement and the
13   method of disseminating the notice to the Class, as described in the Settlement
14   Agreement and Exhibits thereto, and accomplished by the parties, fully satisfy the
15   requirements of Rule 23 and the requirements of due process; the ongoing efforts of
16   plaintiffs’ counsel to effectuate the settlement; the adequacy of the class
17   representatives and appropriateness of the requested plaintiff class representative
18   incentive awards; and other related matter, all in support of Plaintiffs’ Motion For
19   Preliminary Approval Of Class Action Settlement; Approval Of Class Notice; And
20   Setting Final Approval Hearing Date (“Plaintiffs’ Motion”).
21                                Experience and Background
22         3.      I have been employed by the law firm of Sommers Schwartz, P.C. since
23   2008. I am currently a senior partner with the firm and chair of its Complex Litigation
24   Department.
25         4.      Sommers Schwartz, P.C. is a firm that primarily represents plaintiffs in
26   complex employment, business, and personal injury litigation. Since 1992, I have
27   represented numerous companies and individuals in matters involving federal
28   litigation. My primary practice is in class action and MDL litigation.
                                                  2
                                                                    CASE NO. 3-15-CV-00165-L-DHB
 1         5.     I am licensed to practice in the State of Michigan and have been so since
 2   1992. I have been admitted pro hac vice or became a member of a particular federal
 3   district court in multiple federal courts around the country.
 4         6.     My bio and our firm’s Complex Litigation Department bio are attached
 5   hereto as Exhibit 1.
 6         7.     I am experienced in the obligations of serving as class counsel and the
 7   legal requirements of Rule 23. My experience includes first and foremost serving as
 8   lead class counsel and other various leadership positions as outlined in my bio. In
 9   addition, I have taught class actions at Michigan State University Law School as an
10   adjunct professor. (Id.)
11         8.     I have also been recognized as a leader in my field, including: serving as
12   chairperson on professional committees; speaking at or moderating professional CLE
13   courses; selected as a top lawyer by professional groups on multiple occasions; and
14   awarded professional recognition by legal publications over my career. (Id.)
15                                       The Litigation
16         9.     Sommers Schwartz, P.C. was among the original law firms to investigate
17   and obtain testing of Defendant’s protein supplements and investigate the label claims.
18   This required interviewing and hiring competent testing laboratories; contemplating
19   the proper testing methodologies and obtaining scientifically defendable test results.
20   We also consulted with experts on the label claims and eventually decided to plead the
21   violations of labeling claims that were supported under the law and science.
22         10.    Once testing results and label claims were investigated and prepared, we
23   initiated the current lawsuit in early 2015. Since then I have been responsible for both
24   performing and coordinating the legal work conducted by Sommers Schwartz, P.C.
25   with my two Co-counsel in connection with this lawsuit.
26         11.    My co-counsel Mr. Kashima has outlined the history and important
27   details of the litigation – which were extensive and complicated – in his declaration. I
28   have reviewed it and can attest to its accuracy.
                                                3
                                                                     CASE NO. 3-15-CV-00165-L-DHB
 1                                    The Mediations
 2         12.   I attended both mediations and the earlier settlement meeting and
 3   discussions with defendant, but held without a third party mediator.
 4         13.   The protein claims were hotly contested in this case. Defendant
 5   produced test results indicating the products actually contained more protein than
 6   indicated on the label. They advanced arguments on the regulatory aspects of this
 7   case – including a 20% safe-harbor provision and alternative testing
 8   methodologies for testing the protein, which produced different mathematical
 9   conclusions than plaintiffs’ methods.
10         14.   The class certification of any class, let alone a nationwide class under
11   California law was hotly contested, eventually leading to an application of appeal
12   under Rule 23(f) which was granted.
13         15.   In early settlement discussions, the overall position of both parties
14   were explored. This was helpful in laying the groundwork for the contested issues,
15   upcoming discovery, and eventually the structure of a class settlement. Due to
16   many differences and incomplete nature of the record, no settlement was reached.
17         16.   After several years of discovery and motion practice, mediation was
18   agreed to by the parties. During the mediations, Defendant was vigorously arguing
19   the many defenses to the case, on the science, merits, law and procedural hurdles.
20   While the parties had not completed all expert modeling, the parties were also
21   vastly divided on the level of monetary damages that could exist if the many claims
22   were proven and survived appeal, ranging from zero to approximately
23   $139,000,000.
24         17.   I can further attest to the level of effort, expertise, dedication and
25   creativeness of both plaintiffs and defense counsel in making sure that the current
26   settlement was fair, reasonable and adequate to both sides. Had those efforts not
27   occurred, and the hurdles and obstacles overcome, the settlement would never have
28   been reached.
                                              4
                                                               CASE NO. 3-15-CV-00165-L-DHB
 1         18.    During both days of third party mediations, the process was painful
 2   and slow. Both sides worked very hard on their respective arguments and analysis
 3   of the other side’s arguments and positions.          Both sides had multiple people
 4   assisting them, including clients and outside consultants. Work was done in
 5   between the first and second mediation – particularly on the issues of protein
 6   testing and details relating to class notice. Through the assistance of Mr. Rotman,
 7   progress was made and eventually the current settlement was reached.
 8
        Reasonableness of Settlement, Fee Requests, Expense Reimbursement and
 9                                 Incentive Awards
10         19.    I was also one of the negotiators of the settlement. I will personally
11   attend the hearing for approval of the settlement and fees and costs and I can explain
12   all aspects of the claims, aspects of the case, the details behind the settlement, and
13   answer any questions that might arise.
14         20.    The settlement meets all the requirements of Rule 23 for fairness and
15   reasonableness.
16         21.    The settlement recognizes the two groups of consumers – powder and the
17   RTD (ready to drink) liquid – who were represented in this case. The settlement
18   benefits fairly compensate the two groups based on the viability and strength of their
19   respective claims and damages.
20         22.    The total amount of the settlement is also reasonable. First, it is the largest
21   protein supplement class settlement on record. Second, the approximate $12.5 million
22   settlement value represents a fair compromise of the damage range of zero to
23   $139,000,000 when considering the defenses on the merits and class certification,
24   expert issues and opinions, and delay based on a Rule 23(f) appeal and an appeal on a
25   judgment in favor of the class.
26         23.    The per-consumer recovery is also fair and reasonable. The recovery of
27   $25 represents multiple purchases of the subject products. There is no coupon or
28   voucher aspect of the settlement benefit. And class members with receipts will be
                                                 5
                                                                    CASE NO. 3-15-CV-00165-L-DHB
 1   compensated better than those without receipts, which reflects their stronger claims if
 2   presented to a jury.
 3         24.    The class notice is state of the art and is designed to produce a large
 4   number of claims using digital and social media platforms. At the same time, the costs
 5   of notice have been minimized, leaving more money for the class fund as negotiated
 6   by the parties.
 7         25.    The class representatives were actively engaged during the many years of
 8   litigation, and even deposed. They were also engaged during the mediations and have
 9   all approved the settlement and request that it be approved by the court on behalf of
10   the class. The request for $10,000 is in line with other cases and awards and deserved
11   in this instance.
12         26.    The request for fees is also in line with other cases and fair, as is the
13   request for expenses. The various factors underlying the fee and expense request will
14   be outlined in more detail on the motion for fees and expenses to be filed at a later date
15   upon entry of the preliminary approval order.
16         27.    I declare (or certify, verify, or state) under penalty of perjury under the
17   laws of the United States of America that the foregoing is true and correct.
18         Executed on May 13, 2019
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                   CASE NO. 3-15-CV-00165-L-DHB
